Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4, and 17-20 are objected to because of the following informalities:  
In claim 2, line 3, and claim 4, line 3, “a user” should read --the user--.
In claim 2, line 8, “the outer lips of the user” should read --the outer upper lip or outer lower lip of the user--.
In claim 3, line 8, “a tooth and gum” should read --the tooth and gum--.
In claim 4, line 8, “a tooth or gum and a lip” should read --the tooth or gum and the inner upper lip or inner lower lip--.
Claims 17-20 are objected to based on dependency to an objected to claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decorative element” in claim 8, line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “element” is a generic placeholder for the word “means”. For examination purposes, “decorative element” in claim 8, line 1 is being interpreted as “the decorative element may be painted, of a sticker form, dipped, coated, machined, or otherwise decorated as known in the art of decorating. The end region may be the surface of the design feature 4 that is furthest from surface from which the design feature extends from or is extruded from” (Specification, Paragraph 34). 
This application includes one or more claim limitations that use the word “means” or “step” and therefore is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) does/do not recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for attaching” in claim 5, lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and For examination purposes, “means for attaching” in claim 5, lines 3 is being interpreted as “means for attaching to an apparatus other than the mouthguard 9, such as clipping, tying, clamping, or looping” (Specification Paragraph 30). For examination purposes, “means for attaching” in claim 5, lines 2 is being interpreted as “means for attaching to the mouthguard 9 of this embodiment, such as forming a monolithic structure which is inextricably fixed, clipping, tying, clamping, or looping” (Specification, Paragraph 31).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the upper teeth and lower teeth" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the upper teeth and lower teeth” to read --
Claim 2 recites the limitation “the outer upper lip or outer lower lip of a user” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the outer upper lip or outer lower lip of a user” to read --an outer upper lip or outer lower lip of the user--.
Claim 3 recites the limitation “the tongue of the user” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the tongue of the user” to read --a tongue of the user--. 
Claim 4 recites the limitation “the inner upper lip or inner lower lip of a user” in line 3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the inner upper lip or inner lower lip of a user” to read --an inner upper lip or inner lower lip of the user--. 
Claim 6-7 recite the limitation “said mouthguard assembly” in claim 6, line 1, and claim 7, line 1. There is insufficient antecedent basis for this limitation in the claim. Rephrase “said mouthguard assembly” in claims 6-7 to read --said mouthguard--. A mouthguard assembly be properly introduced first before stating the word “said”. For examination purposes, the mouthguard assembly is interpreted as the entire mouthguard, including the design feature and U-shaped body. 
Claims 8 recites the limitation "the end region" in line 2. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the end region” to read --an end region--.
Claims 8-10 recite the limitations “said at least one embossed feature” in claim 8, line 2, “the embossed feature” in claim 9, line 1, and “the embossed feature” in claim 10, line 1. There is insufficient antecedent basis for these limitations in the claims. The phrases “said at least one embossed feature” and “the embossed feature” lack antecedent basis because claims 8-10 all depend on solely claim 1, and claim 1 only mentions a “design feature” in line 6, but not an “embossed feature”. Therefore to correct this lack of antecedent basis and provide consistency throughout all of the claims, rephrase “design 
Claims 9-10 recite the limitation “the invention” in claim 9, lines 1-2, and claim 10, lines 1-2. There is insufficient antecedent basis for this limitation in the claims. Rephrase “the invention” to read --the mouthguard--. The word “invention” in the claim makes the claim unclear, as the word “invention” was not properly introduced and does not fit within the body of the claims. Because the term “mouthguard” was already stated in the preamble of claims 9-10, the mouthguard is interpreted as the invention. 
Claims 9-10 recite the limitation “the rest of the mouthguard” in claim 9, lines 2-3 and claim 10, lines 2-3. There is insufficient antecedent basis for this limitation in the claims. By stating “the rest of the mouthguard” it is unclear if there is a rest feature on the mouthguard or if this is referring to the entire U-shaped body. Since “the rest of the mouthguard” was not initially and properly introduced and claim 1 only refers to a U-shaped body and an embossed design feature, for examination purposes, rephrase “the rest of the mouthguard” in claims 9-10 to read --the U-shaped body of the mouthguard--. 
Regarding claims 9, 12, 14, 16, and 18, the term "substantially" in claim 9, line 2, claim 12, line 2, claim 14, line 1, claim 16, line 2, and claim 18, line 1 is a relative term which renders the claim indefinite.  The phrase "substantially concurrently" used in claim 9, line 2, is defined as “substantially at the same time or in immediately prior or subsequent steps as the mouthguard 9 of this embodiment” (Specification, Page 6, Paragraph 35). However, “substantially” in claims 12, 14, 16, and 18 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For 
Claim 19 recites the limitation "the outer wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the outer wall” to read --the front wall--. 
Claims 5, 11, 13, 15, 17, 20 are rejected based on dependency to a rejected to claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (U.S. Patent No. 3692025) in view of Shock Doctor Max Airflow 2.0 Lip Guard/Mouth Guard, Amazon.com, May 8th, 2018, https://www.amazon.com/Shock-Doctor-Mouthguard-Breathable-Mouthpiece/dp/B08V3XQ82K/ref=pd_sbs_2?pd_rd_w=C8tSg&pf_rd_p=527ea27c-adf6-4b67-9c5f-265eb29e0622&pf_rd_r=VPSN0HCQ5Q605YB8HKR2&pd_rd_r=56f30d48-d681-4083-9708-d15c86e20eeb&pd_rd_wg=QulxD&pd_rd_i=B07WYJBBTJ&th=1.
Regarding claim 1, Greenberg discloses (Col 2, lines 26-29, 32; Figure 1) a mouthguard 10,14 (Col 2, lines 26-28, guard 10 and lip shield 14) comprising: a. a generally U-shaped body 10 (Col 2, lines 28-29 and Figure 1, guard 10 is a substantially U- or horseshoe-shaped mouth insertable member of channel); b. said U-shaped body 10 including a biting surface 20 (Col. 2, line 32 and Figure 1, web portion 20 for teeth impressions), said biting surface 20 configured to contact at least one of an upper and lower teeth of a user (Col. 2, line 32 and Figure 1, web portion 20 engages upper or lower teeth of a user).

Shock teaches (Product Description; Figure 1) an analogous mouthguard 1,3 (see Modified Figure 1 below, u-shaped body 1 and lip shield 3) comprising: c. an embossed design feature 4 (see Modified Figure 1 below, embossed design feature 4 resembles a chain) and the analogous U-shaped body 1 forming a monolithic structure (Product Description and see Modified Figure 1 below, u-shaped body 1 and design feature 4 are made from medical grade silicone polymer. The lip shield 3 with design feature 4 cannot be interchanged from the u-shaped body 1 as it is all made from a one-piece mold) with the embossed design feature 4 extending inextricably (see Modified Figure 1 below, design feature 4 is embossed and extends inextricably from outer surface 5 of lip shield 3) from a surface 5 (see Modified Figure 1 below, outer surface 5 of lip shield 3) of the analogous mouthguard 1,3, the embossed design feature 4 depicting at least one of a group consisting of a graphic, a text, a symbol, a shape, and a logo (see Modified Figure 1 below, design feature 4 is a graphic of a chain). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the U-shaped body of Greenberg, to form a monolithic structure with a design feature as taught by Evans, in order to provide an improved mouthguard that includes an integrally formed decoration with an easily visible aesthetic located at the front of the mouthguard (Shock, Product Description). 
Regarding claim 2, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) a back surface 8 (see Modified Figure 1 below, back surface 8), said back surface 8 configured to contact at least one of an outer upper lip or outer lower lip of the user (see Modified Figure 1 below, back surface configured to contact outer lip of a user); b. a front surface 5 (see Modified Figure 1 below, front surface 5), said front surface 5 configured to not contact any part of the user (see Modified Figure 1 below, front surface 5 does not contact user’s lips); c. said back surface 8 and front surface 5 together forming a front wall 3 (see Modified Figure 1 below, lip shield 3 is a front wall), said front wall 3 configured to be positioned outside a mouth of the user (see Modified Figure 1 below, lip shield 3 located outside of a user’s mouth) and to contact one of the outer upper lip or outer lower lip of the user (see Modified Figure 1 below, inner surface 8 of lip shield 3 contacts outer lips of the user).
Regarding claim 3, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) an outer surface 9 (see Modified Figure 1 below, outer surface 9), said outer surface 9 configured to contact a tongue of the user (see Modified Figure 1 below, outer surface 9 contacts tongue of a user); b. an inner surface 6 (see Modified Figure 1 below, inner surface 6), said inner surface 6 configured to contact a tooth or gum of the user (see Modified Figure 1 below, inner surface 6 contacts posterior side of a user’s teeth or gums); c. said outer surface 9 and inner surface 6 together forming an inner wall 9,6 (see Modified Figure 1 below, inner wall 9,6 formed by outer surface 9 and inner surface 6), said inner wall 9,6 configured to be positioned between at least one of the tongue of the user and at least one of the tooth and gum (see Modified Figure 1 below, inner wall 9,6 positioned between user’s teeth and tongue).
Regarding claim 4, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Col 2, lines 28-29, 31 and Figure 1 of Greenberg) the U-shaped body 10 (Col 2, lines 28-29 and Figure 1, guard 10 is a substantially U- or horseshoe-shaped mouth insertable member of channel) further comprising: a. a second outer surface (Col. 2, line 31 and Figure 1, outer surface of buckle 16), said second outer surface (Col. 2, line 31 and Figure 1, outer surface of buckle 16) configured to contact at least one of an inner upper lip or inner lower lip of the user (Col. 2, line 31 and Figure 1, outer surface of buckle 16 contacts inner lip of a user); b. a second inner surface (Col. 2, line 31 and Figure 1, inner surface of buckle 16), said second inner surface (Col. 2, line 31 and Figure 1, inner surface of buckle 16) configured to contact a tooth or gum of the user (Col. 2, line 31 and Figure 1, inner surface of buckle 16 contacts anterior side of user’s teeth or gums); c. said second outer surface (Col. 2, line 31 and Figure 1, outer surface of buckle 16) and second inner surface (Col. 2, line 31 and Figure 1, inner surface of buckle 16) together forming an intermediate wall (Col. 2, line 31 and Figure 1, outer flange or buckle 16), said intermediate wall 16 configured to be positioned between at least one of the tooth or gum and the inner upper lip or inner lower lip of the user (Col. 2, line 31 and Figure 1, buckle 16 positioned between tooth and lips of a user).
Regarding claim 5, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Col 2, lines 26-28, Col. 3, lines 13-14, 16-21, 30-35 of Greenberg)  said mouthguard 10,14 further comprising an elongated element 12 (Col 2, lines 26-28, strap 12) having a first side 22,24 (Col. 3, lines 13-14, one end of the strap 12 is tapered to form a neck 22 which terminates in a ball 24) with means for attaching 24,26 (Col. 3, lines 16-21, By looping the strap over the bar of a face guard or chin strap and then inserting the ball 24 through a selected aperture 26 after preferably wetting the ball until the neck 22 is positioned in the aperture, the guard can be adjustable retained on the face guard or chin strap; The ball 24 and aperture 26 allows for a loop to be formed which is an equivalent structure to the means for attaching, such as looping, as defined by the 112f analysis above) to an apparatus (Col. 3, lines 16-21, face guard or chin strap) other than the mouthguard 10,14 and having a second side (Col. 3, lines 30-35 and Figure 1, side of strap 12 reinforced to the guard 10 located within the shoulder 32) with means for attaching (Col. 3, lines 30-35 and Figure 1, To reinforce the point at which the strap 12 is secured to the guard, that end of the strap 12 is enlarged as at 32 relative to the body of the strap 12 and is of a generally rectangular cross-section; The strap 12 inserted into the shoulder 32 forms a gripping clasp which is an equivalent structure to the means for attaching, such as clipping, as defined by the 112f analysis above) to the mouthguard 10,14.
Regarding claim 6, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) said mouthguard 1,3 comprising a second color (see Modified Figure 1 below, mouth piece 1 is a grey color and lip shield 3 has both a grey border and inner gold color).
Regarding claim 8, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) a decorative element (see Modified Figure 1 below, gold paint on design feature 4 is a decorative element as it is an equivalent structure to the paint on the design feature as defined by the 112f analysis above) applied to an end region (see Modified Figure 1 below, gold paint on the chain-shaped design feature 4 is located on the outer most surface of the chain design feature 4) of said at least one embossed design feature 4.
Regarding claim 9, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) in which the embossed design feature 4 of the mouthguard 1,3 is manufactured substantially concurrently (Product Description and see Modified Figure 1 below, u-shaped body 1 and design feature 4 are made from medical grade silicone. The lip shield 3 with design feature 4 cannot be interchanged from the u-shaped body 1 as it is all made from a one-piece polymer mold) with the U-shaped body 1 of the mouthguard 1,3. 
Applicant is reminded that when a claim is directed to a device, the process steps are not germane to the issue of patentability.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 10, the combination of Greenberg in view of Shock discloses the invention as described above and further (in Product Description and Figure 1 of Shock) in which the embossed design feature 4 of the mouthguard 1,3 is manufactured at a different time than the U-shaped body 1 of the mouthguard 1,3 and is subsequently inextricably connected (Product Description and see Modified Figure 1 below, u-shaped body 1 and design feature 4 are made from medical grade silicone. The lip shield 3 with design feature 4 cannot be interchanged from the u-shaped body 1 as it is all made from a one-piece polymer mold) to the U-shaped body 1 of the mouthguard 1,3.
Applicant is reminded that when a claim is directed to a device, the process steps are not germane to the issue of patentability.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Col 2, lines 28-29, Col. 3, lines 9-10, and Figure 1 of Greenberg) where the U-shaped body 10 has a thickness between 3mm and 10mm as formed (Col. 3, lines 9-10, The saddle 10 is preferably about 3mm thick).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I) for obviousness of overlapping ranges. 
Regarding claim 12, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the U-shaped body has a thickness of substantially 5mm as formed.
It appears that the mouthguard of Greenverg in view of Shock would operate well with the claimed thickness, since Greenberg discloses that the U-shaped body 10 has a thickness of 3mm (Col. 3, lines 9-10, The saddle 10 is preferably about 3mm thick), and, a design choice comprising a mere change in the size or dimension of a component, specifically to be able to fit various dental impression sizes of a user, is generally recognized as being within the level of ordinary skill in the art, especially if the change in size of the component does not create a new function of the component when compared to that same component in the prior art teaching. In re Rose, 105 USPQ 237 (CCPA 1955). Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose or results in an unpredictable result, indicated simply that the thickness is “substantially” within the claimed value (Specification, Page 7, Paragraph 37). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the U-shaped body of Greenberg in view of Shock, to have a thickness of 5mm because it appears to be an arbitrary design consideration which fails  
Regarding claim 13, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the U-shaped body is between 40mm and 100mm wide, 40mm and 100mm long, and 5mm and 50mm tall as formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body of Greenberg in view of Shock to have dimensions of 40mm and 100mm wide, 40mm and 100mm long, and 5mm and 50mm tall, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the mouthguard of Greenberg in view of Shock would not operate differently with the claimed dimensions and since the U-shaped body is designed to fit into a user’s mouth and conform to the user’s dental impressions, the device would function appropriately having the claimed dimensions. Further, applicant places no criticality on the range claimed, indicating simply that these ranges are part of “another embodiment” (Specification, Page 7, Paragraph 38). 
Regarding claim 14, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the U-shaped body is substantially 50mm wide, 65mm long, and 8mm tall as formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body of Greenberg in view of Shock to have 
Regarding claim 15, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the embossed design feature extends between 1 mm and 10mm from a surface of the mouthguard as formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embossed design feature of Greenberg in view of Shock to extends between 1 mm and 10mm from a surface of the mouthguard, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the mouthguard of Greenberg in view of Shock would not operate differently with the claimed embossed value and since the embossed design feature is designed to provide various aesthetics at the front of the mouthguard, the mouthguard would function appropriately having the claimed dimensions. Further, applicant places no criticality on the range 
Regarding claim 16, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the embossed design feature extends substantially 5mm from a surface of the mouthguard as formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embossed design feature of Greenberg in view of Shock to extends 5mm from a surface of the mouthguard, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the mouthguard of Greenberg in view of Shock would not operate differently with the claimed embossed value and since the embossed design feature is designed to provide various aesthetics at the front of the mouthguard, the mouthguard would function appropriately having the claimed dimensions. Further, applicant places no criticality on the range claimed, indicating simply that these ranges are part of “another embodiment” (Specification, Page 7, Paragraph 39). 
Regarding claim 18, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the front wall is substantially 43mm tall and 75mm wide as formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Greenberg in view of Shock to have dimensions of 43mm tall and 75mm wide, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Regarding claim 19, the combination of Greenberg in view of Shock discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) where the embossed design feature 4 extends from (see Modified Figure 1 below, embossed design feature 4 extends from the front surface 5) the front surface 5 of the front wall 3.

    PNG
    media_image1.png
    668
    1061
    media_image1.png
    Greyscale

  Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (U.S. Patent No. 3692025) in view of Shock Doctor Max Airflow 2.0 Lip Guard/Mouth Guard, Amazon.com, May 8th, 2018, https://www.amazon.com/Shock-Doctor-Mouthguard-Breathable-Mouthpiece/dp/B08V3XQ82K/ref=pd_sbs_2?pd_rd_w=C8tSg&pf_rd_p=527ea27c-adf6-4b67-9c5f-265eb29e0622&pf_rd_r=VPSN0HCQ5Q605YB8HKR2&pd_rd_r=56f30d48-d681-4083-9708-d15c86e20eeb&pd_rd_wg=QulxD&pd_rd_i=B07WYJBBTJ&th=1 and in further view of Evans et al. (U.S. Patent Pub. No. 20130104913).
Regarding claim 7, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose said mouthguard further comprised of a second material.
Evans teaches (Paragraphs 21, 27; Figure 1) said analogous mouthguard 5 (Paragraph 21, mouth guard 5) further comprised of a second material (Paragraph 27, mouth guards described herein may be formed of a suitable rubber or plastic materials as are known in the art. For example and without limitation, the mouth guard may be formed from thermoplastic elastomer (TPE) or ethylene vinyl acetate (EVA) or a combination thereof).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the mouthguard of Greenberg in view of Shock, to be molded from a second material, as taught by Evans, in order to provide an improved mouthguard with soft and rigid materials for increased durability of the mouthguard, utilizing materials that are odorless and safe for placement in a user’s mouth (Evans, Paragraph 27). 
Regarding claim 17, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the front wall is between 35mm and 55mm tall and 50mm and 90mm wide as formed. 
Evans teaches (Paragraphs 21, 24; Figure 1) an analogous mouthguard 5 (Paragraph 21, mouth guard 5) where the analogous front wall 30 (Paragraph 24 and Figure 1, outer wall 30) is between 35mm and 55mm tall (Paragraph 24, the outer wall 30 is provided with a height of 1.81in or 45.72mm) and 50mm and 90mm wide (Paragraph 24, the outer wall 30 is provided with a width of 3.25 inches or 82.55mm) as formed. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). An advantage of the claimed range, as stated by Evans, is to provide an improved mouthguard that is capable of comfortably fitting on a user’s lips (Evans, Paragraph 24). See MPEP 2144.05(I) for obviousness of overlapping ranges. 
  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (U.S. Patent No. 3692025) in view of Shock Doctor Max Airflow 2.0 Lip Guard/Mouth Guard, Amazon.com, May 8th, 2018, https://www.amazon.com/Shock-Doctor-Mouthguard-Breathable-Mouthpiece/dp/B08V3XQ82K/ref=pd_sbs_2?pd_rd_w=C8tSg&pf_rd_p=527ea27c-adf6-4b67-9c5f-265eb29e0622&pf_rd_r=VPSN0HCQ5Q605YB8HKR2&pd_rd_r=56f30d48-d681-4083-9708-d15c86e20eeb&pd_rd_wg=QulxD&pd_rd_i=B07WYJBBTJ&th=1 and in further view of Kim et al. (U.S. Patent No. 10188485).
Regarding claim 20, the combination of Greenberg in view of Shock discloses the invention as described above but fails to explicitly disclose where the embossed design feature extends from the second outer surface of the intermediate wall.
Kim teaches (Col. 26, lines 53, 55-59; Col. 27, lines 2-4; Figure 38) an analogous mouthguard 300A (Col. 26, line 53 and Figure 38, mouth guard 300A) where the analogous embossed design feature 330 (Figure 38, embossed handle for detachment 330) extends from (Col. 27, lines 2-4 and Figure 38, embossed handle 330 is fixed on the top of the front surface of the anterior teeth labial side wall 322) the analogous second outer surface (Col. 27, lines 2-4 and Figure 38, front surface of anterior teeth labial side wall 322) of the analogous intermediate wall 322 (Col. 26, line 62 and Figure 38, anterior teeth labial side wall 322).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the embossed design feature and second outer surface of Greenberg in view of Shock, so that the embossed design feature extends from the second outer surface, as taught by Kim, in order to provide an improved mouthguard that includes an embossed design feature such as a pull handle on the intermediate wall behind the user’s lips and in front of the user’s teeth for easy access and removal of the mouthguard (Kim, Col. 26, lines 55-59).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turkbas (U.S. Patent Pub. No. 20140261465)
Effert et al. (U.S. Patent Pub. No. 20190269995)
Haiola et al. (U.S. Patent Pub. No. 20190336843)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/               Supervisory Patent Examiner, Art Unit 3786